 Case 1:17-cr-00548-PAC Document 292 Filed 01/31/20 Page 1 of 1




                                             January 31, 2020

BY ECF
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

In response to the government’s classified submission earlier today, and for the reasons
cogently stated by Judge Ellis in United States v. Rosen, 487 F. Supp. 2d 703, 707-21
(E.D. Va. 2007), the defense continues to object to any trial exhibits (including,
especially, documents that have long been publicly available on WikiLeaks.org) being
shown to the jury in one form but disclosed to the public in a different form (or
withheld from the public altogether). Allowing the government to proceed in the
manner it proposes would not only violate CIPA, but would deny Mr. Schulte his
constitutional rights to a fair and public trial.


                                             Respectfully submitted,

                                                   /s/
                                             Edward S. Zas & Sabrina P. Shroff
                                             Counsel for Joshua A. Schulte
